Exhibit 10.4

 

LOGO [g202578g72z02.jpg]

June 1, 2016

Dear John,

It is our pleasure to extend an offer to you as EVP/General Counsel effective,
Monday, June 6, 2016. The position will report to Mariner Kemper, Chairman,
President and CEO UMBFC

This letter is to confirm the following details of our offer:

 

  •   A salary at a gross annual rate of $250,000. Such salary shall be payable
over 52 weeks as earned and in accordance with the Company’s standard payroll
procedures.

 

  •   Eligibility to continue participation in the 2016 Short Term Incentive
Program (STIP) contingent upon approval by the Board Compensation Committee,
subject to all terms of the plan at a target of 35% of base pay.

 

  •   Eligibility to participate in the 2017 Long Term Incentive Program (LTIP)
contingent upon approval by the Board Compensation Committee, subject to all
terms of the plan at 50% of base pay.

Please contact me if you have any questions.

Congratulations on your new position! We wish you continued success in your UMB
career.

Sincerely,

Mariner Kemper

Chairman, President and CEO UMBFC

I have read and accept the terms and conditions of this job offer.

 

 

    Date  

 

  